DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and the species of Figs. 2-10 in the reply filed on July 12, 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-5, 10, and 11 are inconsistent with the specification and figures with regards to the tensioning gear (recited in lines 2, 3, and 5 of claim 3; line 3 of claim 5; and lines 2, 3, and 5 of claim 10) and are therefore unclear.  Claims 3 and 10 recite that the tensioning gear defines a drive axis and claims 4 and 11 recite that the drive axis is perpendicular to the shaft axis.  Applicant’s specification identifies the tensioning gear with reference character 84 and notes that it is located on band shaft 80 (see para. 0056).  Fig. 3 shows tensioning gear 84 located on band shaft 80 and sharing the same shaft axis S.  Applicant’s specification identifies the gear that includes the drive axis as drive gear 72 (see para. 0055).  Fig. 8 shows drive gear 72 including drive axis D extending perpendicular to shaft axis S (this is also recited in paras. 0009 and 0056).  For examination purposes, the Examiner is interpreting the aforementioned claims as reciting a “drive gear” in place of the “tensioning gear” as such is consistent with the specification and figures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2016/0324547 A1).
Claim 1. Miller et al. disclose a band tensioner comprising: a shank (screw 52) configured to secure the band tensioner to a first bony element (via threaded shaft 56); a head (receiver 50) secured to an end of the shank; and a tensioning mechanism (reel 60, which includes reel 62 and drive 80; and lock 100) disposed within the head and configured to lengthen and shorten a flexible implant (tether 20) relative to the head of the band tensioner (see para. 0039) (Figs. 1-7).
Claim 2. Miller et al. disclose wherein the tensioning mechanism includes a band shaft (reel 62) defining a shaft axis (axis A2) and defining a slot (eyelet 66) therethrough, the slot is configured to receive a portion of the flexible implant such that the flexible implant is wound around the band shaft in response to rotation of the band shaft about the shaft axis in a first direction and is unwound from about the shaft in response to rotation of the band shaft about the shaft axis in a second direction opposite the first direction (see para. 0042) (Figs. 1-7).
Claim 3. Miller et al. disclose wherein the tensioning mechanism includes a tensioning gear (drive 80) that defines a drive axis (axis A3), the tensioning gear operably associated with the band shaft such that rotation of the tensioning gear in a first drive direction about the drive axis rotates the band shaft in the first direction and rotation of the tensioning gear in a second drive direction opposite the first drive direction rotates the band shaft in the second direction (see paras. 0043 and 0048) (Figs. 1-7).
Claim 4. Miller et al. disclose wherein the drive axis is perpendicular to the shaft axis (see para. 0045) (Figs. 1-7).
Claim 5. Miller et al. disclose wherein the tensioning mechanism includes a retainer (lock 100) that is received within the head and engaged with the band shaft and the tensioning gear to secure the band shaft and the tensioning gear within the head (Figs. 1-7).
Claim 6. Miller et al. disclose wherein the shank defines a longitudinal axis (axis A2) of the band tensioner, the shaft axis perpendicular to the longitudinal axis (see para. 0040) (Figs. 1-7).
Claim 8. Miller et al. disclose a spinal construct comprising: a flexible implant (tether 20); and a band tensioner including: a shank (screw 52) configured to secure the band tensioner to a bony element (via threaded shaft 56); a head (receiver 50) secured to an end of the shank; and a tensioning mechanism (reel 60, which includes reel 62 and drive 80; and lock 100) disposed within the head and configured to lengthen and shorten the flexible implant relative to the head of the band tensioner (see para. 0039) (Figs. 1-7).
Claim 9. Miller et al. disclose wherein the tensioning mechanism includes a band shaft (reel 62) defining a shaft axis (axis A2) and defining a slot (eyelet 66) therethrough, the slot receiving a portion of the flexible implant such that the flexible implant is wound around the band shaft in response to rotation of the band shaft about the shaft axis in a first direction and is unwound from about the shaft in response to rotation of the band shaft about the shaft axis in a second direction opposite the first direction (see para. 0042) (Figs. 1-7).
Claim 10. Miller et al. disclose wherein the tensioning mechanism includes a tensioning gear (drive 80) that defines a drive axis (axis A3), the tensioning gear operably associated with the band shaft such that rotation of the tensioning gear in a first drive direction about the drive axis rotates the band shaft in the first direction and rotation of the tensioning gear in a second drive direction opposite the first drive direction rotates the band shaft in the second direction (see paras. 0043 and 0048) (Figs. 1-7).
Claim 11. Miller et al. disclose wherein the drive axis is perpendicular to the shaft axis (see para. 0045) (Figs. 1-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0324547 A1) in view of Sherman et al. (US 5,782,831 A).
Miller et al. fail to disclose wherein the shank defines a channel that passes therethrough, the shank configured to pass entirely through a bony element such that the channel is defined entirely through the bony element (claims 7 and 12).
	Sherman et al. teach a shank (threaded shaft of bone screw 60) configured to be secured to a first bony element (via threads), wherein the shank defines a channel (cannula through which cable 11 extends – note that cable 11 terminates in ball 62 – see col. 4, ll. 19-27) that passes therethrough in order to receive a cable (cable 11) to enable alignment of a misaligned vertebra (see col. 4, ll. 50-59) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shank of Miller et al. such that it defines a channel that passes therethrough (claims 7 and 12) for receipt of a cable, as suggested by Sherman et al., in order to enable alignment of a misaligned vertebra.  Note that the recitation “the shank configured to pass entirely through a bony element such that the channel is defined entirely through the bony element” (claims 7 and 12) is an intended use statement.  The shank of Miller et al. as modified by Sherman et al. is capable of being inserted into a bony element such that the channel within the shank is defined entirely through the bony element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773